IN THE SUPREME COURT OF PENNSYLVANIA


 IN RE:                                : NO.896
                                       :
 APPOINTMENT TO THE                    : SUPREME COURT RULES DOCKET
 ORPHANS’ COURT PROCEDURAL             :
 RULES COMMITTEE                       :


                                      ORDER



PER CURIAM

      AND NOW, this 16th day of December, 2021, the Honorable Lois Murphy,

Montgomery County, is hereby appointed as a member of the Orphans’ Court Procedural

Rules Committee for a term expiring January 1, 2023.